Citation Nr: 0002804	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for multiple sclerosis for failure to 
submit new and material evidence.  In the course of the 
appeal, the veteran presented oral testimony at an October 
1996 RO hearing, in addition to medical evidence, written 
witness statements, and the statement of a retired registered 
nurse who reported observing the veteran display neuropathic 
symptoms in 1949.  Based on this, an RO Hearing Officer 
determined that this evidence was new and material to the 
multiple sclerosis claim and reopened the claim in a November 
1996 decision.  However, in the same decision the Hearing 
Officer denied the reopened claim on the merits.  In July 
1999, the veteran presented additional oral testimony at a 
hearing before a traveling Board member.  The case was 
returned to the Board and the veteran now continues his 
appeal.  


FINDINGS OF FACT

1.  In an unappealed and final December 1964 decision of the 
Indianapolis, Indiana, VA Regional Office, the veteran's 
claim of service connection for multiple sclerosis was 
denied.

2.  In an unappealed and final May 1990 RO decision, the 
veteran's application to reopen his claim of service 
connection for multiple sclerosis was denied for failure to 
submit new and material evidence.

3.  Evidence received since the May 1990 RO decision consists 
of oral testimony, written lay witness statements, assorted 
VA and private medical reports, and a private nurse's written 
statement which has not been previously reviewed by VA.

4.  The evidence received since the May 1990 RO decision is 
not cumulative or redundant when viewed by itself or in 
connection with evidence previously assembled, is significant 
towards fairly deciding the merits of the veteran's claim of 
service connection for multiple sclerosis, and provides a 
basis to reopen his claim in this regard for a de novo 
review.

5.  The veteran has presented evidence of a plausible claim 
for service connection for multiple sclerosis.

6.  The veteran's multiple sclerosis was not present in 
service or until more than seven years postservice.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the May 
1990 decision denying the veteran's application to reopen his 
claim of service connection for multiple sclerosis is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.   The claim for service connection for multiple sclerosis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's multiple sclerosis was not incurred in or 
aggravated by active service nor manifested to a compensable 
degree within the applicable presumptive period.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
evaluated and found to have been neurologically normal on 
entrance examination in October 1945.  During active duty, in 
November 1945, he was treated for cellulitis of his left leg, 
manifest by pain and swelling of this lower extremity.  The 
records show that he was treated for one week, after which he 
was found to have been cured and fit for duty.  He was 
returned to active duty that same month.  

The veteran's service separation examination report, dated in 
October 1948, shows that his lower extremities and neurologic 
system were normal.  Though his history of treatment during 
service for cellulitis was noted, no active cellulitis 
symptoms were observed at the time of the examination.  The 
only physical defects noted on examination were defective 
vision and a varicocele, neither of which were considered 
disabling.  In November 1948, he was separated from active 
duty.

The veteran's record of active service shows that he served 
honorably in the U.S. Navy.  During this period, he served 
aboard the naval vessels U.S.S. Turner and U.S.S. Rupertus. 

In May 1964, the veteran submitted his original claim of 
entitlement to service connection for multiple sclerosis to 
VA.  Evidence submitted with his original claim consisted of 
private medical records and statements from private 
physicians, dated from 1962 to 1964, which show that the 
veteran was first evaluated for neurological complaints in 
April 1960.  

A May 1964 medical report from the Indiana University Medical 
Center shows that the veteran sought treatment for 
neurological symptoms.  He reported that his symptoms began 
at age 19 when he entered the service in 1946.  At that time, 
he developed the sudden onset of numbness in his left leg.  
There was only slight weakness, and this went away in a 
period of weeks.  Two years previously, he had the sudden 
onset of vertigo, diplopia and ataxia.  He was hospitalized 
at that time as well as four years previously.  He also 
reported headaches since 1946.  He denied any blurring of 
vision or loss of vision except at night.  When seen by 
neurology, he reported numbness in his left arm and leg about 
five years ago.   

The May 1964 medical report from the Indiana University also 
shows that the veteran's stated occupational history was as a 
truck driver for the previous 6 years, and as a construction 
worker prior to that.  He reported in his medical history 
that he had been hospitalized previously for his neurological 
complaints in 1960 and 1962.  The impression presented was 
non-anatomical hemihypalgesia, and an examiner expressed his 
doubts regarding whether the veteran had a diagnosis of 
multiple sclerosis.  

In a December 1964 decision, the VA Regional Office in 
Indianapolis, Indiana, denied the veteran's original claim of 
entitlement to service connection for multiple sclerosis.  
Notice of this decision and of his appellate rights were sent 
to the veteran in correspondence dated in January 1965.  No 
timely appeal was submitted and the decision became final.

The report of a June 1983 VA examination which was conducted 
pursuant to the veteran's claim for pension benefits shows 
that he reported having a 20-year history of multiple 
sclerosis (i.e., a history of multiple sclerosis since 
approximately 1963).

In December 1986, the veteran applied to reopen his 
previously denied claim of service connection for multiple 
sclerosis.  Accompanying this application were VA medical 
records dated in 1983, 1986 and 1987, which show that the 
veteran had an active diagnosis of multiple sclerosis.  In a 
May 1987 RO decision, the veteran's application to reopen his 
claim was denied for failure to present new and material 
evidence.  Notice of this decision and his appellate rights 
were sent to the veteran in correspondence dated in May 1987.  
No timely appeal was submitted and the decision became final.   

In August 1989, the veteran again applied to reopen his 
multiple sclerosis claim.  His application included a 
personal written statement in which he reported having a 
multiple sclerosis for the past 40 years.  Additional 
evidence associated with this application included several 
written lay statements from his sisters and brothers-in-law, 
dated in August 1989.  In these statements, his witnesses 
affirmed that during the period from 1949 to 1952, they had 
observed the veteran display symptoms consisting of dizzy 
spells, vision problems, muscular weakness in his legs, and 
problems maintaining his balance.  They also reported that he 
had been under a physician's care for multiple sclerosis as 
early as 1953, and that one of his physicians was a "Dr. 
Walter."  (Accompanying these statements was a brief letter 
which was received by the RO in August 1989 from a R. Walter, 
M.D., in which Dr. Walter stated that he only maintained his 
patient's medical records back to 10 years, and that he had 
no records showing treatment of the veteran.)

The report of an August 1989 VA examination for determining 
housebound status and the need for regular aid and attendance 
shows that the veteran had been diagnosed with multiple 
sclerosis in early 1960.

In a May 1990 decision, the RO denied his application to 
reopen his multiple sclerosis claim for failure to present 
new and material evidence.  Notice of this decision and his 
appellate rights were sent to the veteran in correspondence 
dated in June 1990.  No timely appeal was submitted and the 
decision became final.

Since the May 1990 RO decision, the veteran submitted the 
following evidence to reopen his claim:

VA medical records dated from 1990 to 1996 show that the 
veteran was treated for numerous medical problems, including 
for advanced multiple sclerosis in which he reported having a 
history of active symptoms since 1945.

In a September 1996 written statement, Mary L. McIntyre, R.N. 
(retired), reported that in 1949 or 1950, while she was a 
student nurse, she remembered that she witnessed the veteran 
displaying neuropathic symptoms manifested by visual problems 
affecting his left eye, dizziness, and dragging one leg and 
foot.  Nurse McIntyre also observed the veteran using a 
wheelchair.  She reported that she was unable to recall 
whether or not a firm diagnosis of the cause of the veteran's 
symptoms had been made at that time.

At an October 1996 RO hearing, the veteran testified that he 
consulted a doctor for his complaints of a burning sensation 
in his feet, muscle cramping, weakness of one of his legs, 
and leg-dragging shortly after his date of separation from 
active duty, in approximately 1948 or 1949.  He stated that 
these symptoms were identical to symptoms which he first 
encountered during his period of active duty.  He reported 
that he had been diagnosed with multiple sclerosis as early 
as 1948 after receiving a diagnostic spinal tap, and that 
this was while being treated by a "Dr. Walter."  The 
veteran reported that Dr. Walter was retired and no longer 
had any records of his treatment in 1948 to 1950.  He stated, 
however, that Dr. Walter had a nurse assistant at that time, 
whom the veteran identified as Nurse McIntyre, and he 
submitted a letter in which she stated that she could 
remember the veteran being in a wheelchair and having leg and 
eye trouble back in or around 1949 to 1950.  

The veteran's additional testimony was, essentially, that he 
had neuropathic symptoms affecting his eye and lower 
extremities due to multiple sclerosis ever since service.  He 
reported that he joined a multiple sclerosis support group in 
the 1950's.  He also reported that his multiple sclerosis was 
in partial remission between 1949 to 1960, and that his 
symptoms had become progressively worse since then.  He 
contended that the symptoms associated with his treatment of 
cellulitis of his left lower extremity during service were 
actually identical to those symptoms which were later 
attributed to multiple sclerosis.  With regards to his 
occupation after service, he reported that he was employed as 
an emergency truck driver. 

Based on the above evidence, the RO Hearing Officer 
determined that evidence which was new and material to the 
veteran's multiple sclerosis claim had been submitted, and he 
reopened the claim but denied service connection on the 
merits in a November 1996 decision.

After the November 1996 Hearing Officer's decision, the 
veteran pursued an appeal of the denial of service connection 
for multiple sclerosis.  In January 1997, he submitted two 
written lay statements from his peers.  In one statement, the 
witness reported that he had known the veteran personally for 
over 50 years and that during this time, he observed the 
veteran experience episodes of dizziness and loss of balance.  
He also observed a steady decline in the veteran's health to 
the point that he needed to use a wheelchair.  In the other 
statement, the witness reported that he was a friend of the 
veteran and knew him from naval service when they served 
together as shipmates aboard the U.S.S. Turner, from 1946 to 
1947.  The former shipmate reported that during their mutual 
period of active duty, he observed the veteran experience 
episodes of dizziness and cramping and burning sensations in 
his legs.

A VA treatment report dated in December 1996 shows that the 
veteran reported having symptoms of multiple sclerosis since 
1946, which was manifest by cramps and a burning sensation in 
both lower extremities and by decreased vision in his left 
eye.

The report of a March 1997 VA medical examination shows that 
reports of various VA lab reports, sonograms, MRI's, X-rays, 
which were conducted in 1996 and 1997 had been reviewed by 
the examining physician who wrote the March 1997 report.  In 
the veteran's narrative history, he stated that his multiple 
sclerosis symptoms began in late 1945, that he had been 
hospitalized for multiple sclerosis in November 1946, and 
that he had been under supervision of physicians for multiple 
sclerosis since 1948.  The veteran was diagnosed with various 
disabilities, including multiple sclerosis with paraplegia.  

The report of a June 1997 VA medical examination shows that 
the veteran reported having identical symptoms during 
treatment in service for cellulitis as he did when he was 
diagnosed with multiple sclerosis.  Neurological examination 
was abnormal for multiple sclerosis, and his diagnoses 
included multiple sclerosis with paraplegia and incontinence 
of the bowel and bladder.  In an October 1997 addendum 
summary, the VA medical examiner who conducted the June 1997 
examination stated that he had reviewed the veteran's claims 
file.  The examiner reported that the veteran's service 
medical records show that he had received antibiotic therapy 
for cellulitis of his left lower extremity in October 1945.  
The examiner stated that there was no indication in the 
veteran's medical records of any residual numbness or 
neurological disability during his period of military 
service.  Several years after military service, in June 1961, 
the veteran was treated at a private hospital for complaints 
of numbness in his upper and lower extremities.  He was 
diagnosed with multiple sclerosis which, at the time, 
affected his left third nerve and right lateral spinothalamic 
tract.  Multiple outpatient visits for multiple sclerosis 
were shown thereafter.  The examiner concluded that the 
veteran's current diagnosis was multiple sclerosis, but that 
there was no evidence of record which demonstrated that this 
diagnosis had its onset during the veteran's period of 
military service.   

The transcript of a July 1999 RO hearing before a traveling 
Board Member shows that the veteran testified that he 
believed his symptoms of cramps, weakness, dizziness, and a 
burning sensation in his legs during active duty were 
actually symptoms of onset of multiple sclerosis and not 
related to the diagnosis of cellulitis noted in service.  He 
reported that his treating physicians who diagnosed him with 
multiple sclerosis had told him that that the onset of 
multiple sclerosis had begun 10 to 12 years before it was 
diagnosed by them.  He also reported that he had a firm 
diagnosis of multiple sclerosis as early as late 1948, after 
having been tested positively for this disease by private 
physicians who administered a spinal tap to him in 1948.  He 
admitted that the medical records of his treating physicians 
for the period from his service separation in 1948 to at 
least 7 years thereafter were unavailable, and that the 
earliest medical record showing a diagnosis of his multiple 
sclerosis was a private medical report dated in 1960.  The 
veteran also contended that the VA medical examinations of 
1997 were inadequate because there was no indication in the 
examination reports that the examining physician was a 
neurologist or a specialist in diagnosing and treating 
multiple sclerosis.  


II.  Analyses

Service connection for multiple sclerosis was most recently 
finally denied by the RO in May 1990.  This decision became 
final, there being no timely appeal therefrom.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999).

In a November 1996 RO Hearing Officer's decision, the 
veteran's claim of service connection for multiple sclerosis 
was reopened after he submitted supportive medical documents, 
witness statements, and oral testimony which was deemed by 
the Hearing Officer to have been new and material.  
Therefore, it must first be determined whether or not new and 
material evidence had, in fact, been submitted since the 1990 
RO decision.  See Barnett v. Brown, 83 F. 3d 1380 (1996).  In 
this regard, the Board is required to made an independent 
determination concerning new and material evidence.

The applicable criteria as contained in 38 C.F.R. § 3.156(a) 
(1999) defines new and material evidence as evidence which 
had not been previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The U.S. Court of Appeals for Veterans Claims (Court), in the 
recent and controlling cases of Winters v. West, 12 Vet. App. 
203 (1999), and Elkins v. West, 12 Vet. App. 209 (1999), has 
prescribed a three-step process for reopening claims that 
would make Board decisions consistent with the Federal 
Circuit's holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The three-step process prescribed by the Court is as 
follows:  

(1) there must be a determination of whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 

(2) if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); 

(3) if the claim is well grounded, the case may be evaluated 
on the merits after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  

The evidence to be considered must include all the evidence 
received since the last final denial on the merits of the 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes 
of making such a determination, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The final decision of the Indianapolis, Indiana, VA Regional 
Office, dated in December 1964, denied the veteran's claim of 
service connection for multiple sclerosis based on the 
veteran's service medical records and private medical reports 
dated from 1960 to 1964 which, while showing a diagnosis of 
multiple sclerosis a number of years post-service, did not 
show such a diagnosis during active duty nor any opinion 
associating this neurologic disease with his period military 
service.

Evidence submitted during the veteran's unsuccessful December 
1986 application to reopen his claim consisted of VA medical 
records, dated in 1983 and from 1986 to 1987, which show 
diagnoses and treatment for multiple sclerosis, but which 
also did not show any opinion associating this disease with 
military service.  The application was denied in a final May 
1987 RO decision.  

Evidence submitted during the veteran's unsuccessful August 
1989 application to reopen his claim consisted of a VA 
medical examination conducted in August 1989 and several lay 
witness statements submitted in 1989.  This application was 
denied in a final May 1990 decision.

Evidence submitted since May 1990 consists of VA medical 
records which were dated from 1990 to 1997, oral testimony 
presented at RO hearings in 1996 and 1999, and most 
significantly, a September 1996 statement from a private 
nurse who reported that as a student nurse, she saw the 
veteran display neuropathic symptoms around 1949 or 1950, 
which was approximately one or two years after he was 
separated from active duty.  This nurse's statement bears 
directly on the issue of multiple sclerosis as it is the 
recollection of a medical professional that the veteran 
displayed symptoms indicative of a neurological disorder 
proximate to about one year following his discharge from 
military service, and it has not been reviewed by the RO 
prior to May 1990.  It is thus new and material within the 
meaning of 38 C.F.R. § 3.156(a).  As the veteran has 
successfully presented new and material evidence in 
satisfaction of the first step of the three-step process 
prescribed by the Court in Winters and Elkins, the November 
1996 RO Hearing Officer's decision to reopen this claim was 
correct and appropriate.  See Barnett v. Brown, 83 F. 3d 1380 
(1996).  As the reopened claim has been previously 
adjudicated by the RO on the merits, there is no prejudice 
for the Board to subject the claim for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the 
issue before the Board is a de novo review of the veteran's 
claim of entitlement to service connection for multiple 
sclerosis.  Manio v. Derwinski, 1 Vet. App. 144 (1991).

Pursuant to the 3-part test prescribed by Winters and Elkins, 
the Board must now address the question of whether the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is defined by the 
applicable law and caselaw as one that is plausible, 
meritorious on its own, or capable of substantiation.  In 
this regard, evidence submitted will be regarded as credible 
for purposes of well-grounding a claim.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  In view of the 1996 statement containing 
the personal recollections of Nurse McIntyre, a trained 
medical professional who reported that she remembered 
witnessing the veteran display neuropathic symptoms during a 
time period which was roughly proximate to the date of his 
separation from service, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that it is not inherently implausible.  Relevant 
evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of neurological symptoms in 
service will permit service connection for multiple 
sclerosis, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

In the reopened claim currently on appeal, multiple sclerosis 
is a disease which is presumed to have been incurred in 
service if demonstratively manifest to a 10 percent degree of 
disability or more within 7 years from the date of the 
claimant's separation from active military service.  
38 U.S.C.A. § 1112(a)(4) (West 1991).  Applying the law to 
the facts of the case, the objective evidence must establish 
that the veteran had manifestations of multiple sclerosis 
which was productive of a compensable level of impairment 
between November 1948 and November 1955 in order for him to 
prevail on his claim.

The service medical records show that the veteran was normal 
on neurologic evaluation on entry into service in October 
1945.  Shortly after entering service, in November 1945, he 
was treated for cellulitis affecting his left leg which had 
resolved after conventional treatment with no apparent 
residual pathology.  Thereafter, there is no evidence of 
onset of multiple sclerosis or any other chronic neuropathic 
disease for the remainder of his period of active duty.  On 
separation from service in November 1948, his neurologic 
system was negative for any abnormalities found on 
examination.  

Subsequent medical records associated with the file show 
treatment for multiple sclerosis, with the earliest 
manifestations of neurological abnormalities in April 1960.  
While the veteran may believe that the symptoms of cellulitis 
were the early manifestations of the later diagnosed multiple 
sclerosis, he is not a medical professional and is not 
competent to opine on matters requiring medical knowledge.  
On the contrary, a VA examiner noted in October 1997 after 
reviewing the claims folder that there was no evidence that 
the veteran had multiple sclerosis while in the military.  
Therefore, the evidence does not establish service connection 
for multiple sclerosis on a direct basis.  

Following service, the record is negative for any objective 
medical evidence establishing onset of multiple sclerosis any 
earlier than April 1960, several years after the statutory 
presumptive period for multiple sclerosis had expired.  The 
statements from the veteran's sisters and brothers-in-law 
refer to the veteran being under a physician's care for 
symptoms of multiple sclerosis as far back as 1953 to 1954.  
This statement is contrary to a medical history given by the 
veteran in 1964 in which he reported a problem at age 19 in 
service which went away and a reoccurrence in about 1960.  He 
related no medical history of medical treatment between 1953 
and 1954 when seen in 1964.  While the veteran currently 
reports medical treatment for multiple sclerosis in the early 
years postservice, he has not been able to supply any medical 
records to confirm his assertions.  Records more 
contemporaneous with the events in question are considered 
more reliable than assertions based on memory of events many 
years previously.  The statement from Mr. Crawford was to the 
effect that the veteran's health had deteriorated for the 
past 50 years or better.  He did not specifically describe 
any neurological symptoms during the seven year period 
following discharge from service.  The statement from the 
veteran's shipmate was to the effect that he recalled that 
the veteran had instances of cramping and burning in his legs 
and dizziness in service.  It is noted that this statement is 
based on a recollection of an event about 50 years 
previously.  More importantly, the symptoms noted by this 
individual were not confirmed in the service medical records 
prepared contemporaneously with service.  Rather, the service 
records are negative for neurological complaints.  
Importantly, a VA doctor who reviewed the records found no 
evidence of findings which could be attributed to the early 
manifestations of multiple sclerosis. 

With regard to the September 1996 written statement of Nurse 
McIntyre, in which she reported that she recalled seeing the 
veteran in a wheelchair and displaying neuropathic symptoms 
manifest by eye and leg problems some time in 1949 or 1950, 
the Board notes that this individual is relying on memory of 
events more than 40 years previously.  Her statements are not 
as credible as evidence more contemporaneous to the time 
period in question.  Specifically, her recollections of the 
veteran being in a wheelchair during his early years 
postservice are not confirmed by any contemporaneous evidence 
or medical histories prepared in connection with medical 
examinations conducted in the 1960's.  On the contrary, it 
appears that the veteran was able to do truck driving after 
service.  When seen in May 1964, there is no evidence of a 
previous history of the veteran being in a wheelchair during 
the time period reported by Ms. McIntyre.  As to vision 
problems in the left eye, the veteran denied any blurring of 
vision or loss of vision when examined in 1964.  All he 
mentioned at that time was that he did not see as well at 
night.  In summary, there is no competent and confirmed 
evidence of manifestations of multiple sclerosis in service 
or during any applicable time period.



ORDER

The reopened claim of service connection for multiple 
sclerosis is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

